Citation Nr: 1447254	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  11-16 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for posttraumatic arthritis of the right middle finger.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and C. B.


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming an increased rating for his right middle finger disability.  However, additional development is necessary to fully and fairly decide the issue on appeal. 

The Veteran has asserted that his disability has worsened since his VA examination in February 2010.  Specifically, he has stated that the motion of his finger is now more limited.  Accordingly, an additional examination would aid in evaluating the claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Updated, relevant VA and private treatment records should also be sought on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide a completed release form for all medical care providers who have treated him for his right finger since October 2010.  After securing the necessary release, the AOJ should request any relevant records identified.  In addition, update the file with any relevant VA treatment records dated since May 2011.  If any requested records are not available, the claims file should be annotated as such and the Veteran notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA examination       to determine the severity of his service-connected posttraumatic arthritis of the right middle finger.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted to include range of motion testing of the fingers as well as the measurement of the gap between the right middle finger and the palm.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



